Citation Nr: 1125731	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  09-18 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for dizziness.

2. Entitlement to service connection for headaches.

3. Entitlement to service connection for memory loss.


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel








INTRODUCTION

The Veteran served on active duty from November 1975 to June 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Foreign Cases Division of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claims for service connection for dizziness, headaches, and memory loss.  

In January 2011, the Board requested a specialist medical opinion through a Veterans Heath Administration (VHA) directive.  All necessary development has been completed and this case is now before the Board for adjudication.


FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2. Dizziness was not shown in service or for many years thereafter, and the most probative competent evidence weighs against any finding linking dizziness to service.  

3. Headaches were not shown in service or for many years thereafter, and the most probative competent evidence weighs against any finding linking headaches to service.  

4. Memory loss was not shown in service or for many years thereafter, and the most probative competent evidence weighs against any finding linking memory loss to service.  



CONCLUSIONS OF LAW

1. The criteria for service connection for dizziness have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2. The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

3. The criteria for service connection for memory loss have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claims, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a March 2006 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The March 2006 and additional July 2008 and March 2010 letters further advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

VA has fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain records corresponding to all treatment for the claimed disorders described by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, private treatment records, statements from private physicians and a professor, translation reports, and lay statements.  The Veteran was also afforded a VA examination with a private physician in his country of origin in March 2007.  A nexus opinion was not rendered, however, the examiner considered the full history of the disabilities, conducted a complete examination and recorded all findings considered relevant under the applicable law and regulations.  In addition, a VHA opinion was obtained to determine whether the claimed conditions are any incident of service, to include the in-service closed head injury in February 1977.  The Board finds that the expert medical opinion and aforementioned examination are adequate to allow proper adjudication of the issues on appeal.  The private examiner thoroughly examined the Veteran and the medical expert reviewed the claims file and private treatment records, recorded all findings considered relevant under the applicable law and regulations, and considered the full history of the disabilities.



Laws and Regulations - Service Connection

The Veteran contends that he is entitled to service connection for dizziness, headaches, and memory loss which he asserts are residuals of a closed head injury that he sustained in service during a physical altercation in February 1977.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Turning to the evidence, on his February 2006 claim for service connection, the Veteran indicated that the claimed disabilities began in 2003 and he stated that he began receiving treatment for the claimed disabilities in 2005.  He further stated that upon discharge from service, he was reportedly warned that due to the x-ray results from the February 1977 incident, future medical problems associated with the trauma were a possibility.  He stated he began experiencing residuals from the February 1977 incident six years following discharge.  

Service treatment records show that the Veteran was involved in an altercation in February 1977, whereby he was struck on the right front part of his head with a "bunk chain."  He was treated for lacerations to the right forehead, right upper eyelid, right malar prominence, and right preauricular region.  The incident report states that the Veteran did not lose consciousness.  X-rays at the time were read to be within normal limits and without evidence of fracture. 

Post service private treatment records show that in December 2005, the Veteran sought treatment for episodes of dizziness appearing suddenly, accompanied by loss of space consciousness, and disturbances completing higher cognitive functions.  Pathology Specialist, G.E.K., found that the Veteran had a positive Romberg sign on the right, and associated laboratory tests were noted to show extensive hydrocephalous with neurological symptoms (astasia walking, dizziness).  A CT scan of the brain was within normal limits bilaterally, without elements of central nystagmous.  G.E.K. noted the Veteran had a history of cranial-cerebral damage at a "young age."  

In June 2006, the Veteran submitted a statement asserting that upon undergoing a discharge examination, a medical officer told him "off of the record" to tell a trustworthy relative to keep an eye on him for evolving medical problems in the future.  He reportedly told his sister.  He stated that in July 2005, he lost his stability for a short time.  Upon remembering the medical officer's warning, he sought treatment from Dr. G.E.K. who had him undergo several examinations of the eyes, nose, larynx, and ears to rule out that his problems may be stemming from those areas.  Following a CT scan and MRI examination, Dr. K. reported that there was an evolved hydrocephaly problem over the 30 year period which resulted in behavioral problems and numerous job changes.  

In September 2006, the Veteran underwent a CT scan and MRI.  The Board notes that the translations of the associated reports note that many of the words were illegible.  In any event, the reports noted (among other findings) a significant sprain of the third cavity, a depression in the Turkish Saddle, some depression of the optic chiasm of the Turkish Saddle, and a cyst from the removal of the right air cavity. 

In March 2007, private Neurologist-Psychiatrist, C.K., noted the Veteran had meningitis at age five, and head trauma in service in 1977.  The Veteran reported he began to experience sphincter control difficulties and minor behavior and attention problems three to four years after his 1977 head trauma.  He first sought medical attention in 2005 after a "drop attack" and gait unsteadiness.  Dr. C.K. diagnosed hydrocephalus with sphincter control and gait disorder, but did not provide a nexus opinion regarding a relationship between hydrocephalus and the Veteran's in-service head trauma. 

Additionally, in March 2007, S.K. (professor of Otorhinolaryngology) noted that he saw the Veteran during summer 2005 for "a history of an episode" of loss of balance with complaints of dizziness and headaches ever since.  He concluded the Veteran had a normal neuro-otological examination, and found that his symptoms were not related to his in-service injury.

In January 2008, S.K. (professor, Ear, Nose and Throat Clinic) again provided an impression of "negative neuro-otological and clinical investigations." 

In June 2008, the Veteran's Notice of Disagreement stated that during or following the February 1977 incident in service, he sustained a momentary loss of consciousness.  He stated that from 1980 he felt light urine acrasia, however, without medical experience, he could not perceive the problems until August 2005.  He stated that one afternoon while working in the sun, he lost consciousness and fell to the ground for some time.  He regained stability sometime later.  Upon speaking with his sister about his instability, she reminded him of the warnings he received upon discharge from service to have a close relative keep an eye on him for future medical problems.  Upon her request, he sought treatment.  The Veteran stated that he saw S.K., an associate professor otolaryngologist-otologist, who examined him and stated that he was unable to defend VA's rejection of his claims.  He stated that Dr. S.K. stated that the decision should be made by a neurosurgeon.  

In an April 2009 letter, Dr. G.E.K. stated that the Veteran was examined as part of a re-examination of previous problems of dizziness and episodes of loss of consciousness.  He further stated that it was his opinion that the Veteran's current symptoms of dizziness and loss of consciousness were due to head trauma at a young age, while in service.  

An April 2009 MRI was read to show "dilation of the lateral ventricles, and of the third ventricle, with accompanying bulging of the corpus callosum, on grounds of hydrocephaly." 

In January 2011, the Board requested a VHA specialist medical opinion to determine whether the Veteran's current diagnosis of hydrocephalus and current clinical symptoms of memory loss, headaches, and dizziness are related to the aforementioned February 1977 in-service head trauma.  Following a review of the record, the specialist noted the absence of any information as to whether the Veteran suffered any additional head injuries or serious medical illnesses between 1977 and 2005.  The specialist stated that the 1977 injury was a minor closed head injury with no significant loss of consciousness, no pre- or posttraumatic amnesia and no neurologic abnormalities.  Skull x-rays did not show a fracture and while a Glasgow Coma Scale was not recorded at the time, the specialist stated that it was most likely normal at a 15 since the neurologic examination was normal and the Veteran was not admitted to the hospital.  The specialist stated that the incident did "NOT" meet the criteria for a mild traumatic brain injury because there was no record of loss of consciousness made near the time of the injury and there was no definite period where the Veteran was dazed or confused or suffered from pre or post-traumatic amnesia.  The specialist stated that the length of time between the initial closed head injury in February 1977 and development of symptoms claimed as a result of the injury was extremely long and there is no information on events which may have occurred during the interval which could have affected his current clinical status.  Accordingly, the specialist opined that it was extremely unlikely "(NOT at least as likely as not)" that the minor closed head injury with superficial laceration that occurred during service lead to subsequent development of hydrocephalus, headaches, memory loss, and dizziness.  The specialist stated that he could find no references in the medical literature (PubMed Search) to support the Greek physician's opinion that the current dizziness and loss of consciousness were due to the February 1977 in-service head trauma.  The VHA specialist cited medical literature that stated that minor head injuries may result in post-concussion syndrome, however, symptoms typically developed in the first few days following the mild head injury and resolved within a few weeks to a few months.  The specialist cited medical literature that stated that it is possible that meningitis during childhood, as in this case, can lead to subsequent development of hydrocephalus.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims for service connection and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The medical evidence of record, as outlined above, shows that the Veteran was struck in the head with a bunk chain during service whereby he received sutures for a laceration and x-ray images of the skull were normal.  He received no further treatment for any associated neurological conditions or for memory loss, dizziness, or headaches between the February 1977 incident and his discharge examination in June 1977.  In addition, the Veteran has not provided records showing any post-service symptoms, treatment, or diagnoses, of the claimed disorders until many years after discharge from military service. 

While the Veteran reported on his June 2006 Notice of Disagreement, after the denial of his claim, that he has had neurological symptoms associated with the February 1977 in-service head injury since the 1980s, the Board assigns greater weight to the statements he made on his February 2006 claim for benefits, before the adjudication of his claim whereby he stated that such conditions began in 2003.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (The Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  Indeed, x-rays of the Veteran's skull immediately after the incident were within normal limits and the Veteran's head, neck, and scalp were noted to be normal upon his June 1977 discharge examination.  Moreover, the Veteran's conflicting statements regarding his post service symptomatology raises a significant question as to the reliability of the Veteran's recollections proffered in support of his claims for benefits.  Thus, the Board concludes that the Veteran's contention of having symptomatology such as memory loss, headaches, and dizziness continuously since service, or at least the 1980s is not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in law evidence, the lack of contemporaneous medical records, and significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility).  In any event, the fact remains that he was discharged from service in 1977, so such symptoms admittedly did not begin within 1 year of his discharge.  

Similarly, the Board acknowledges the Veteran's assertions in his June 2008 and May 2009 statements that he did in fact suffer a momentary loss of consciousness following the incident.  However, given the aforementioned conflicting statements, the fact that such assertions were not made until after the denial of the claims currently on appeal, and because the February 1977 treatment report explicitly notes that there was no loss of consciousness, the Board assigns greater weight to the service treatment records which were made immediately following the February 1977 incident than to the Veteran's statements made nearly 30 years following the incident.  

In addition, to the extent that the Veteran asserts that he has dizziness, headaches, and memory loss due to the February 1977 in-service head trauma, whether the symptoms he experienced following service and which he currently experiences are in any way related to the February 1977 in-service head injury requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  In this regard, his current dizziness, headaches, and memory loss can be caused by many factors, and medical expertise is required to determine whether such conditions are related to the February 1977 head injury that occurred nearly 35 years ago.  

Indeed, the March 2011 VHA specialist opined that it was not at least as likely as not that the in-service minor closed head injury with superficial laceration lead to the subsequent development of hydrocephalus, headaches, memory loss, dizziness, or loss of consciousness.  As noted above, the VHA specialist reviewed the claims folder, provided sound medical rationale, and cited associated research in support of the opinion rendered to include the date and type of injury and the associated medical findings at the time of the injury, the onset of symptoms of the claimed conditions, and the Veteran's past medical history.  The specialist further noted that research supported a possibility that meningitis during childhood, as occurred to the Veteran, could lead to the subsequent development of hydrocephalus.  

While Dr. G.E.K. opined in an April 2009 statement that the Veteran's dizziness and loss of consciousness episodes are probably due to head trauma at a young age, during service in the American Army, such opinion provided a conclusion phrased in terms of a possibility.  Such opinions are speculative, using terminology such as "probably" and are of little probative value.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that a doctor's statement that a veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (noting that the use of the phrase "could not rule out" was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as "the veteran's death may or may not have been averted").  The Board notes that an award of VA benefits may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102; see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. App. 124, 127 (1998).  Moreover, because Dr. G.E.K did not provide any supporting rationale for the April 2009 opinion, and although MRI results were mentioned, no physical examination findings were noted.  As such, the opinion is entitled to little or no probative weight.

In summary, there is no medical evidence of record showing dizziness, headaches, or memory loss for many years following discharge from service.  While there is evidence of current dizziness, headaches, and memory loss, the most probative evidence of record weighs against a finding of the existence of such disability in service, and weighs against a finding of a link between the current disorders and the Veteran's military service, to include the 1977 head injury therein. 

A veteran seeking disability benefits must establish not only the existence of an injury or event during service, but he must also establish the presence of a current disability, as well as an etiological connection between his military service and the disability.  Boyer, 210 F.3d at 1353 (Fed. Cir. 2000). Given that the probative evidence of record weighs against linking the Veteran's dizziness, headaches, and memory loss to the February 1977 incident during military service, service connection for such disorders must be denied.  


ORDER

Entitlement to service connection for dizziness is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for memory loss is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


